Citation Nr: 0715776	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  00-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 11, 1978, to May 
26, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that denied the 
veteran's claim for service connection for hypertension.  In 
March 2001, the Board remanded the claim for additional 
development.  In March 2004, the veteran testified before the 
Board at a hearing that was held via videoconference from the 
RO.  

In a July 2004 decision, the Board denied the veteran's 
claim.  The veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2005 Order, the Court remanded the claim 
to the Board for readjudication in accordance with a Joint 
Motion for Remand.  In October 2005, the Board remanded the 
claim for an additional examination of the veteran and 
readjudication of the claim.  

In April 2007, VA notified the veteran that the Veteran's Law 
Judge before whom he had testified in March 2004 was no 
longer employed by the Board.  He was offered an additional 
opportunity to testify before a different Judge.  In 
correspondence received later that month, the veteran 
declined the offer for an additional hearing.  The Board will 
thus proceed with an analysis of the merits of his claim.


FINDING OF FACT

The veteran's hypertension existed at the time of his entry 
into service and did not permanently increase in severity 
during his period of service.




CONCLUSION OF LAW

Hypertension existed prior to the veteran's entry into active 
service and was not aggravated by active service.  
38 U.S.C.A. §§ 1131, 1132, 1153; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  A mere transient flare-up during 
service of a preexisting disorder does not, in the absence of 
evidence of a worsening of the underlying condition, 
constitute aggravation of the disorder.  In addition, "[t]he 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The record reflects that the veteran originally enlisted in 
the United States Army Reserve in January 1978, under the 
Delayed Enlistment Program (DEP).  On examination in January 
1978 prior to enlistment, the following blood pressure 
readings were recorded:  176/110, 136/100, and 150/100.  The 
associated report of medical examination noted that the 
veteran needed to provide information about a questionable 
hypertension work-up before he could enlist.  On examination 
three days later, the following blood pressure readings were 
recorded:  126/80, 120/80, and 120/80.  The previous readings 
of 176/110, 136/100, and 150/100 were crossed out on the 
report of examination for enlistment, and were replaced by 
the new readings of 126/80, 120/80, and 120/80.  With the new 
blood pressure readings, which were determined to be normal, 
the veteran was found to be qualified for enlistment.  He was 
discharged from the Army Reserve on April 10, 1978, and was 
enlisted into the Regular Army on April 11, 1978.

As the veteran's blood pressure was found to be normal after 
additional workup for hypertension, the Board finds that 
there were no defects, infirmities, or disorders noted at 
entrance into service, and the veteran is therefore presumed 
to have been in sound condition at the time of his entry into 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

However, the Board must consider whether this presumption of 
soundness is rebutted by clear and unmistakable evidence.  

The veteran's service medical records reflect that he was 
seen for complaints related to hypertension approximately two 
weeks after he reported for basic training.  Initially, he 
complained of hyperthyroidism, and reported he had a heart 
problem, and that he had been told by his physician that he 
should not enlist in the military.  Blood pressure readings 
at that time were 180/100, and 180/80 on recheck.  He was 
referred for a chest X-ray and EKG, which revealed sinus 
bradycardia, early repolarization, and increased QRS voltage 
in the precordial leads.  This was determined to be 
suggestive of, but not diagnostic of left ventricular 
hypertrophy.  His blood pressure at the time of the EKG 
examination was 180/90.  The impression was hypertension and 
questionable left ventricular enlargement.  

Approximately one week later, the veteran reported to sick 
call with complaints of chest pain with exercise.  His blood 
pressure as read on the right arm was 180/94, and was 142/88 
as read on the left arm.  On recheck, his blood pressure as 
read on the right arm was 146/100, and was 142/80 as read on 
the left arm.  On additional cardiac consultation that day, 
his blood pressure as read on the right arm was 180/100, and 
was 144/88 as read on the left arm.  At that time, the 
veteran reported that he did not have a prior history of 
cardiac disease, and that the pain was relieved by eating.  
The impressions were hypertension, peptic esophagitis, and 
conversion reaction.  On the following day, the veteran's 
blood pressure readings were as follows:  142/84, with the 
right arm down, and 142/84 with the right held up, and 142/80 
with the left arm down, and 140/100 with the right arm held 
up.  On blood pressure check the next morning, the veteran's 
blood pressure measured 180/90 sitting, and 170/84 supine.  
That afternoon, he had readings as follows:  126/82 in the 
right arm sitting, and 114/72 in the left arm sitting, and 
122/78 in the right arm supine, and 120/76 in the left arm 
supine.  On follow-up the next day, the veteran had readings 
of 176/90 in the left arm, and 170/90 in the right arm.  He 
was referred for an internal medicine consultation.  On 
internal medicine consultation, the veteran was noted to have 
intermittent elevated blood pressure, currently at 176/90.  
After interviewing the veteran, the examiner concluded that 
the veteran wanted to get out of the Army for non-medical 
reasons.  He was referred for psychiatric evaluation.  On 
psychiatric evaluation, it was determined that the veteran 
did not meet the emergency criteria for immediate discharge 
from the Army.  There are no additional service medical 
records relating to cardiovascular problems.  The veteran was 
discharged from service on May 26, 1978, for reasons related 
to a lack of motivation and apathetic attitude towards basic 
training.  He did not undergo medical examination at the time 
of his discharge from service.

The veteran underwent VA examination for hypertension in 
November 1999, July 2002, February 2006, and in October 2006.  
On examination in November 1999, the examiner diagnosed the 
veteran with hypertension but did not comment as to the 
approximate date of onset of his hypertension.  However, on 
VA examination in July 2002, February 2006, and October 2006, 
the examiners each concluded that the veteran's hypertension 
had manifested prior to his entry into active service.  In so 
concluding, it was determined that at the time of the 
veteran's entry into service, he likely had undiagnosed 
labile hypertension which subsequently became fixed.  He was 
determined to have likely had labile hypertension prior to 
his admission into service due to data which showed that he 
had elevated blood pressure readings at the time of his 
initial examination for entry into service, in addition to 
the electrocardiographic changes (early repolarization and 
increased precordial QRS voltage) present on his induction 
ECG, which were determined to be consistent with a diagnosis 
of hypertension.  Additionally, his hypertension was 
confirmed within one month of his entry into service, 
rendering, in the examiners' opinion, a much greater than 50 
percent likelihood that his hypertension existed prior to his 
entry into service.

As the veteran's hypertension was found to have pre-existed 
his entry into active service on three of the four VA 
examinations for hypertension, who each conducted an 
extensive review of the veteran's claims folder and examined 
the veteran, and the fourth VA examiner did not address the 
approximate date of onset of the veteran's hypertension, the 
Board finds that the presumption of soundness in this case 
has been rebutted by clear and unmistakable evidence that the 
veteran's hypertension existed prior to service.  There is no 
contrary medical opinion of record.  The Board finds that the 
veteran's elevated blood pressure readings and EKG showing 
nonspecific changes including early repolarization, increased 
precordial QRS voltage, both of which have been determined to 
be consistent with a diagnosis of hypertension, to be 
evidence that clearly and unmistakeably rebuts the 
presumption of soundness in this case.  See 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

Having found that the veteran is not entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the veteran's pre-existing disability was 
aggravated in service.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the pre-existing condition.  VAOPGCPREC 
3-2003.

The Board finds no evidence of aggravation of the veteran's 
hypertension during his period of active service, such that 
the claim for service connection must be denied.  
Significantly, the July 2002, and February and October 2006 
VA examiners found no evidence of aggravation of the 
veteran's hypertension during his period of active service.  
Rather, his hypertension was found to have naturally 
progressed to a fixed status.  During the veteran's period of 
active service, his blood pressure readings ranged from 
114/72 to 180/100, without any pattern consistent with 
worsening, as evidenced by blood pressure readings of 180/100 
approximately two weeks after his entry into active service, 
and of 126/82 in the right arm sitting, 114/72 in the left 
arm sitting, 122/78 in the right arm supine, and 120/76 in 
the left arm supine, taken approximately two weeks later.  
While the veteran had readings of 170/90 and 176/90 taken one 
day after the aforementioned readings, this elevation is not 
consistent with a permanent increase in severity, 
particularly given that there is no record of blood pressure 
readings taken subsequent to the 170/90 and 176/90 readings, 
such as would show a permanent increase in severity.  Thus, 
despite that the evidence of record reflects that the veteran 
was hospitalized for treatment of his hypertension in 
September 1978, there is no evidence demonstrating that his 
hypertension was aggravated beyond a natural progression in 
service.  

The Board finds the July 2002, and February and October 2006 
opinions to be the most persuasive evidence, in that they 
were based upon thorough examinations of the record and of 
the veteran, and in that an adequate rationale was provided 
for the opinions.  The Board thus finds that the evidence in 
this case shows clearly and unmistakably that the veteran's 
hypertension pre-existed his service and was not permanently 
worsened, or aggravated, in service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003.

The veteran contends that his hypertension was aggravated by 
service.  However, as a layperson, the veteran has no 
competence to give a medical opinion or diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran can describe symptoms (including 
worsening of symptoms), he lacks the medical competence to 
relate those symptoms to a particular circumstance, such as 
service.

In sum, the Board finds that the evidence shows clearly and 
unmistakably that the veteran's hypertension pre-existed his 
service.  The Board further finds that the evidence shows 
that the pre-existing hypertension did not increase in 
severity during service and thus was not aggravated by his 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2001 and June 
2005; a rating decision in November 1999; a statement of the 
case in February 2000; and supplemental statements of the 
case in April 2003 and March 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


